THE COURT OF APPEALS OF TENNESSEE

                                EASTERN SECTION                FILED
                                                                  July 24, 1997

                                                               Cecil Crowson, Jr.
                                                               Appellate C ourt Clerk
MUNICIPAL EMPLOYEES CREDIT               )      SULLIVAN CIRCUIT
UNION,                                   )
                                         )
      Plaintiff/Appellee                 )      NO. 03A01-9703-CV-00085
                                         )
v.                                       )
                                         )      HON. JOHN S. McCLELLAN, III
RHONDA SANDERS,                          )
                                         )
      Defendant/Appellant                )      AFFIRMED




Dean Greer, Kingsport, for Appellant

William K. Rogers, Kingsport, for Appellee



                              MEMORANDUM OPINION


                                                              INMAN, Senior Judge


      The General Sessions and Circuit Courts held the appellant liable to the

appellee for a series of credit card charges incurred over a period of two years by

virtue of a VISA Credit Card issued jointly to the appellant and her now-deceased

husband. She appeals, insisting that she did not sign the application for the card

and hence cannot be liable.

      The appellant’s husband made application for a credit card and signed the

appellant’s name together with his, on the application, which was approved. Each

was issued a card, with the same number, although the appellant’s card was

retained by her husband.

      Her husband used the card frequently and monthly statements were regularly

mailed to them. Payments were made monthly and, on one occasion, the appellant

and her husband obtained a loan to pay jointly incurred credit card debts. On

another occasion, the appellant used the card to pay for a substantial purchase at a

Sears store. After his death on December 12, 1994 the balance owing on the credit
card debt was $3,036.49, for which the appellant denied liability because she had not

signed the application for the credit card.

       The proof was sufficient to justify a finding that the appellant inferentially

acquiesced in the incurrence of these debts. Each signed the other’s name on

business documents over a period of years and, for a period of two years, monthly

invoices for credit card charges were recognized by her. In light of these essentially

undisputed facts, we agree with the trial judge that the post-mortem is untenable.

       Our review is de novo on the record, accompanied by the presumption that

the trial court’s findings of fact are correct unless the evidence otherwise

preponderates. RULE 13(d), TENN. R. APP. P.

       This case is peculiarly subject to disposition by application of RULE 10, TENN.

R. APP. P.,1 and the judgment is affirmed at the costs of the appellant.



                                                 _____________________________
                                                 William H. Inman, Senior Judge

CONCUR:



_______________________________
Houston M. Goddard, Presiding Judge



_______________________________
Charles D. Susano, Jr., Judge




       1
        Rule 10. Affirmance Without Opinion - Memorandum Opinion.
                (b) M em orand um Op inion. The Court, with the concurrence of all judges
       participating in the case, may affirm, reverse or modify the actions of the trial court by
       mem orandum opinion when a formal opinion would have no precedential value. W hen
       a case is decided by mem orandum opinion it shall be designated “MEMORANDUM
       OP INIO N,” shall not be published, and shall not be cited or relied on for any reason in a
       sub seq uen t unre lated c ase . [As am end ed b y order filed April 22, 1992 .]

                                                   2